Duncan, Judge
(concurring):
In concurring with the above memorandum opinion of the Court, I take this opportunity to express doubts about the result we reached in Allen v. United States, 21 USCMA 288, 45 CMR 62 (1972). Upon reappraisal of the Allen facts, it now appears to me that perhaps the total circumstances indicate an adequate reason for Allen's failure to petition this Court for review within the 30-day period, in that he lacked timely knowledge that there was a jurisdictional defect in his court-martial.